Citation Nr: 0423533	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  97-21 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected major depressive disorder.

2.  Entitlement to an initial compensable disability rating 
for service-connected pes cavus of the left foot. 

3.  Entitlement to an initial compensable disability rating 
for service-connected allergic rhinitis. 

4.  Entitlement to service connection for leg cramps.

5.  Entitlement to service connection for ingrown toenails. 

6.  Entitlement to service connection for a stomach disorder. 

7.  Entitlement to service connection for ulcers. 

8.  Entitlement to service connection for a low back 
disorder. 

9.  Entitlement to service connection for hepatitis A. 

10.  Entitlement to service connection for delayed stress 
syndrome. 

11.  Entitlement to service connection for headaches. 

12.  Entitlement to service connection for residuals of a 
head injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1973 to 
June 1978, and from October 1982 to June 1996.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which granted service connection 
for major depressive disorder and assigned a 10 percent 
initial disability rating; granted service connection for pes 
cavus of the left foot and assigned a noncompensable (zero 
percent) initial disability rating; and granted service 
connection for allergic rhinitis (claimed as asthma or a lung 
disorder) and assigned a noncompensable initial disability 
rating.  The March 1997 RO rating decision also denied 
service connection for leg cramps, ingrown toenails, a 
stomach disorder, ulcers, a low back disorder, hepatitis A, 
delayed stress syndrome, headaches, and residuals of a head 
injury.  The veteran entered notice of disagreement with this 
decision in June 1997; the RO issued a statement of the case 
in June 1997; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in June 1997.  While the 
veteran, on his VA Form 9, requested a personal hearing at 
the RO, he withdrew his hearing request in writing in October 
1997.  

A January 2004 rating decision denied service connection for 
bilateral hearing loss, and granted service connection for 
tinnitus and assigned an initial disability rating of 10 
percent.  The veteran was notified of this decision by letter 
dated February 4, 2004.  The record does not reflect that the 
veteran submitted a notice of disagreement with this rating 
decision denial of service connection for hearing loss or 
with the assignment of an initial disability rating for 
tinnitus.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the issues of entitlement to service connection for hearing 
loss and a higher initial rating assignment for tinnitus are 
not currently before the Board on appeal. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claims addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and provided VA medical examinations in order to 
assist in substantiating the claims for VA compensation 
benefits.

2.  The regulatory criteria for rating mental disorders that 
was in effect prior to November 7, 1996 are more favorable to 
the veteran. 

3.  The evidence is in relative equipoise on the question of 
whether the veteran's service-connected major depressive 
disorder has manifested definite impairment in the ability to 
establish and maintain effective or favorable relationships 
with people for the entire period of claim from June 1996.

4.  The veteran's service-connected major depressive disorder 
has not for any period of the claim from June 1996 manifested 
symptomatology that more nearly approximates considerable 
industrial impairment; the veteran's service-connected major 
depressive disorder has not for any period since November 7, 
1996 manifested occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships. 

5.  For the entire period of claim, the veteran's service-
connected pes cavus of the left foot has manifested not more 
than slight claw foot; for the entire period of claim, the 
veteran's service-connected pes cavus of the left foot has 
not manifested great toe dorsiflexion, limitation of 
dorsiflexion at the ankle, or definite tenderness under the 
metatarsal heads.

6.  For the entire period of claim, the veteran's service-
connected allergic rhinitis has not manifested symptomatology 
that more nearly approximates definite atrophy of the 
intranasal structure and moderate secretion; for the period 
of claim from September 5, 1996, the veteran's service-
connected allergic rhinitis has not manifested symptomatology 
that more nearly approximates greater than 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.

7.  The veteran did not have a chronic disability manifested 
by leg cramps during service, and does not have a currently 
diagnosed disability manifested by leg cramps.  

8.  The veteran does not have a currently diagnosed 
disability manifested by ingrown toenails, and there is no 
evidence of in-service injury, disease, or event involving 
the veteran's toes or toenails during service to which the 
veteran's current complaints could be related by medical 
opinion evidence. 

9.  The veteran does not have a currently diagnosed 
disability manifested by a stomach disorder. 

10.  The veteran does not have a currently diagnosed 
disability of peptic ulcer. 

11.  The veteran did not experience a chronic low back 
disorder in service, degenerative arthritis of the lumbar 
spine did not manifest to a compensable degree within one 
year of service separation, and the veteran did not 
experience a low back injury, disease, or event in service to 
which a currently diagnosed low back disability could be 
related.  

12.  The veteran does not have a currently diagnosed 
disability of hepatitis A. 

13.  The veteran does not have a currently diagnosed 
disability of delayed stress syndrome. 

14.  The weight of the evidence for and against the veteran's 
claim is in equipoise on the question of whether the 
veteran's currently diagnosed migraine headaches are 
etiologically related to his tension type headaches in 
service. 

15.  The veteran does not have a current disability of 
residuals of a head injury in service.  


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for a 30 percent rating, but no 
higher, for service-connected major depressive disorder have 
been met for the entire period of claim from June 1996.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.132, Diagnostic Code 9434 (1996); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9434 
(2003).

2.  The schedular criteria for a compensable rating for 
service-connected pes cavus of the left foot have not been 
met for any period of the claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.655, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5278 (2003).  

3.  The schedular criteria for a compensable rating for 
service-connected allergic rhinitis (claimed as asthma or a 
lung disorder) have not been met for any period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.655, 4.1-4.14, 4.31, 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2003); 38 C.F.R. § 4.97, Diagnostic 
Code 6501 (1995).  

4.  The criteria for entitlement to service connection for 
leg cramps have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.655 (2003).  

5.  The criteria for entitlement to service connection for 
ingrown toenails have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.655 (2003).  

6.  The criteria for entitlement to service connection for a 
stomach disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.655 (2003).  

7.  The criteria for entitlement to service connection for 
ulcers have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.655 (2003).  

8.  The criteria for entitlement to service connection for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2003).  

9.  The criteria for entitlement to service connection for 
hepatitis A have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.655 (2003).  

10.  The criteria for entitlement to service connection for 
delayed stress syndrome have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.655 (2003).  

11.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for entitlement to service connection for 
headaches have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.655 (2003).  

12.  The criteria for entitlement to service connection for 
residuals of a head injury have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.655 (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish higher 
initial ratings and for service connection for the issues 
sought on appeal.  An April 2003 RO letter notified the 
veteran what must be demonstrated to establish higher initial 
disability ratings and service connection claims.  The RO 
advised the veteran that VA would request any information or 
evidence the veteran wanted VA to obtain, including any 
medical evidence from his doctors about which he told VA, and 
requested the veteran to provide information regarding 
medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) and 
a VA Form 21-4138 for this purpose.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183. 

In Pelegrini v. Principi, 18 Vet.App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal; however, the 
original RO decision that is the subject of this appeal was 
entered in March 1997, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used "when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967)).  See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Court shall "take due account of 
the rule of prejudicial error").   

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in April 
2003 was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the April 2003 letter advised the veteran to 
"tell us about any additional information or evidence that 
you want us to try to get for you," and that he could "send 
the information describing additional evidence or the 
evidence itself to" the RO.  In a letter informing him that 
his appeal had been certified to the Board, the RO informed 
him that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  In the case of the veteran's claim, each of the 
four content requirements of a VCAA notice has been fully 
satisfied. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claims.  VA has 
obtained all service medical records and all indicated post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

As the basis of the decision on specified issues is that no 
in-service injury, disease, or event occurred in service to 
which a currently diagnosed disability could be related, no 
further examination or a nexus opinion would aid in 
substantiating the claims as to these service connection 
issues.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was otherwise afforded various VA medical 
examinations and medical opinions in March 1998.  The veteran 
failed to report for VA general medical and mental disorders 
examinations scheduled in July 1996, and feet, mental 
disorders, nose, sinus, larynx, and skin diseases 
examinations scheduled in April 2003.  Accordingly, the Board 
finds that no further notice to the veteran or assistance in 
acquiring additional evidence is required by the new statute 
and regulations.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

II. Initial Rating for Major Depressive Disorder

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In a March 1997 rating decision, the RO granted service 
connection for major depressive disorder and assigned a 10 
percent initial disability rating.  In June 1997, the veteran 
entered a notice of disagreement with the original rating 
assignment.  Where, as in this case, an award of service 
connection for a disability has been granted and the 
assignment of an initial rating for that disability is 
disputed, separate ratings can be assigned for separate 
periods of time based on the facts found.  In other words, 
the ratings may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1. See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991) (in order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition). 

The veteran filed a claim for service connection for major 
depressive disorder prior to November 7, 1996.  During the 
pendency of this claim, the regulations pertaining to rating 
mental disorders were amended, effective November 7, 1996.  
See 
38 C.F.R. § 4.130 (2003).  In this case, the Board finds that 
the regulations pertaining to rating mental disorders in 
effect prior to November 7, 1996 ("old" rating criteria) 
are more favorable to the veteran than the regulations 
pertaining to rating mental disorders in effect from November 
7, 1996 ("new" rating criteria) because one aspect of the 
criteria for a 30 percent rating (definite impairment in the 
ability to establish and maintain effective or favorable 
relationships with people) is based on an overall assessment 
of industrial impairment rather than on specific psychiatric 
symptoms as contemplated by the new rating criteria.  In 
addition, because the old rating criteria was in effect at 
the beginning of the veteran's claim, and is applicable to an 
initial rating for the entire period of claim, the old rating 
criteria results in a higher rating for the period of claim 
prior to November 7, 1996.  38 C.F.R. § 4.132. 

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9434, in effect through November 6, 1996 ("old" rating 
criteria), a 10 percent disability rating contemplated less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent disability 
rating contemplated definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  The term "definite" has been defined as "as 
"distinct, unambiguous, and moderately large in degree," 
and representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93; Hood v. Brown, 4 Vet. App. 
301 (1993).  A 50 percent disability rating contemplated 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and situations where by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

Under Diagnostic Code 9434 in effect from November 7, 1996 
("new" rating criteria), using the General Rating Formula 
for Mental Disorders, a 30 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

After a review of all the evidence of record, whether or not 
specifically identified in this decision, the Board finds 
that the evidence is in relative equipoise on the question of 
whether the veteran's service-connected major depressive 
disorder has manifested definite impairment in the ability to 
establish and maintain effective or favorable relationships 
with people for the entire period of claim from June 1996.  
At a VA mental disorders examination in March 1998, the 
veteran reported that he had sleep disturbance, felt stress, 
screamed and cried, and was depressed.  Mental status 
examination revealed that the veteran tended to talk fast, 
affect showed considerable tension and anxiety, mood was 
moderate depression with agitation, and he had only some 
insight.   

The VA examination report reflects that the psychiatric 
examiner assigned a Global Assessment of Functioning Scale 
(GAF) score of 60 for the veteran's service-connected major 
depressive disorder.  The GAF is a scale score reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.)).  The GAF is based on all of 
the veteran's psychiatric impairments.  A GAF of 60 (in the 
range from 51 to 60) represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  
For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the (old) 
schedular criteria for a 30 percent rating for service-
connected major depressive disorder have been met for the 
entire period of claim from June 1996.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 
4.132, Diagnostic Code 9434 (1996).  

The Board also finds that a preponderance of the evidence is 
against a rating in excess of 30 percent, however, because 
the veteran's service-connected major depressive disorder has 
not for any period of the claim from June 1996 manifested 
symptomatology that more nearly approximates considerable 
industrial impairment so as to warrant a 50 percent rating 
under the old rating criteria.  38 C.F.R. § 4.132.  The Board 
further finds that, under the new rating criteria, the 
veteran's service-connected major depressive disorder has not 
for any period since November 7, 1996 manifested occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short-and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships so as to 
more nearly approximate the criteria for a 50 percent 
disability rating under the new rating criteria.  38 C.F.R. § 
4.130 (2003).  As indicated above, the medical evidence 
reflects that the veteran has moderate social and industrial 
impairment or moderate psychiatric symptomatology.  For 
example, the March 1998 VA mental disorders examination 
report reflects clinical findings of "moderate" depression 
with agitation in the veteran's mood, in addition to the 
symptoms of tending to talk fast, and tense and anxious 
affect, with partial insight.  For these reasons, the Board 
finds that a rating in excess of 30 percent for service-
connected major depressive disorder have not been met for any 
period of the claim from June 1996.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 
4.1-4.14, 4.132, Diagnostic Code 9434 (1996); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b), 4.1-4.14, 4.130, Diagnostic Code 9434 
(2003).  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected major depressive disorder has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
psychiatric disability for the period of the claim.  The 
moderate psychiatric symptomatology noted and the GAF 
assigned in this case reflect not more than moderate symptoms 
or moderate difficulty in social and occupational functioning 
attributable to the veteran's service-connected major 
depressive disorder.  The record reflects no period of 
hospitalization for service-connected major depressive 
disorder.  The regular schedular standards for rating major 
depressive disorder contemplate rating based on a wide range 
of specific symptomatology, as well as consideration of the 
level of social and occupational (or industrial) impairment 
produced by the symptomatology.  Under these circumstances, 
in the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

III.  Initial Rating for Pes Cavus of the Left Foot

In the March 1997 rating decision on appeal, the RO granted 
service connection for pes cavus of the left foot (a disorder 
claimed by the veteran as left foot arch disorder), and 
assigned an initial noncompensable (zero percent) rating, 
effective from June 1996.  The veteran generally disagreed 
with the initial noncompensable rating assigned.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  
(e) Incoordination, impaired ability to execute skilled 
movements smoothly.  
(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Diagnostic Code 5278 provides that for slight acquired claw 
foot (pes cavus) a noncompensable (zero percent) rating is 
warranted.  For unilateral or bilateral acquired claw foot 
manifesting great toe dorsiflexion, some limitation of 
dorsiflexion at the ankle, and definite tenderness under the 
metatarsal heads, a 10 percent rating is warranted.  For 
bilateral acquired claw foot manifesting all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, a 30 percent rating is warranted.  
38 C.F.R. § 4.71a.  

Where, as in this case, an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can 
be assigned for separate periods of time based on the facts 
found.  In other words, the ratings may be "staged."  
Fenderson, 12 Vet. App. at 126.  

After a review of the evidence, the Board finds that, for the 
entire period of claim, the veteran's service-connected pes 
cavus of the left foot has manifested not more than slight 
claw foot.  The available evidence of record reflects that 
the veteran's left foot symptomatology is well encompassed by 
the criteria contemplated by a 10 percent disability rating 
under Diagnostic Code 5278.  The Board notes that the veteran 
has failed to appear for examinations during the pendency of 
this claim.  For example, he failed to report for a July 23, 
1996 VA general medical examination, and failed to appear for 
a VA examination of the feet scheduled for April 25, 2003.  
Because the veteran failed to appear for a scheduled VA 
examination, in accordance with 38 C.F.R. § 3.655, for an 
original service connection claim, the Board must adjudicate 
the veteran's appeal on the basis of the evidence of record.  

Service medical records reflect that in April 1994 the 
veteran was seen for complaints of left foot arch pain, which 
was diagnosed as pes cavus.  A March 1998 VA muscles 
examination noted the veteran's report that he could not walk 
long distances because of a collapsed arch, and that he wore 
and arch support to do normal walking; and clinical findings 
that the veteran walked with a normal gait, and had good 
plantar and dorsi strength.  At a functional capacity 
evaluation in October 2000, the veteran did not enter any 
complaints of left foot or arch pain or complaints, and 
manual muscle testing of the lower extremity was normal.  

As there is no evidence of record to demonstrate great toe 
dorsiflexion, limitation of dorsiflexion at the ankle, or 
definite tenderness under the metatarsal heads, the Board 
further finds that, for the entire period of claim, the 
veteran's service-connected pes cavus of the left foot has 
not manifested disability that more nearly approximates the 
criteria for a compensable (10 percent) disability rating 
under Diagnostic Code 5278.  For these reasons, the Board 
finds that the schedular criteria for a compensable rating 
for service-connected pes cavus of the left foot have not 
been met for any period of the claim.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5278.  

In this case, there has been no showing that the veteran's 
service-connected pes cavus of the left foot has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such orthopedic disability for any 
period during the pendency of the claim.  The veteran's 
complaints of foot arch pain do not demonstrate that any time 
has been lost from work, there has been any significant 
accommodation due to claw foot disability, or any other 
factor that would tend to show marked interference with 
employment.  There has been no hospitalization for the 
veteran's pes cavus of the left foot.  The schedular rating 
criteria specifically contemplate the veteran's bilateral 
symptoms of pes cavus, toe dorsiflexion, limitation of 
dorsiflexion at the ankle, and tenderness under the 
metatarsal heads.  Under these circumstances, in the absence 
of factors suggestive of an unusual disability picture, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell, 9 Vet. at 339; Shipwash, 8 Vet. App. at 227; Moyer, 
2 Vet. App. at 293; Van Hoose, 4 Vet. App. at 363.   

IV.  Initial Rating for Allergic Rhinitis

In the March 1997 rating decision on appeal, the RO granted 
service connection for allergic rhinitis (a disorder claimed 
by the veteran as asthma or a lung disorder), and assigned an 
initial noncompensable rating, effective from June 1996.  The 
veteran generally disagreed with the initial noncompensable 
rating assigned.  

During the pendency of this claim, the schedular criteria for 
rating allergic rhinitis changed.  See 61 Fed. Reg. 46727 
(September 5, 1996), codified at 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2003).  Therefore, adjudication 
of the initial rating claim for allergic rhinitis must also 
include consideration of both the old criteria (for the 
entire period of claim) and the new criteria (for the period 
of claim from September 5, 1996).  Under the old criteria for 
rhinitis, contemplated under Diagnostic Code 6501, a 10 
percent rating was assigned for rhinitis causing definite 
atrophy of the intranasal structure and moderate secretion.  
38 C.F.R. § 4.97, Diagnostic Code 6501 (1995).  Under the new 
criteria for allergic rhinitis, covered under Diagnostic Code 
6522, a 10 percent rating is warranted where there are no 
polyps, but there is greater than 50-percent obstruction of 
the nasal passages on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.97 Diagnostic Code 6522 (2003).  In 
every instance where the Rating Schedule does not provide a 
zero percent rating for a diagnostic code, a zero percent 
rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.  As this 
is an initial rating claim, separate ratings can be assigned 
for separate periods of time based on the facts found.  See 
Fenderson at 126.  

After a review of the evidence, the Board finds that, for the 
entire period of claim, the veteran's service-connected 
allergic rhinitis has not manifested symptomatology that more 
nearly approximates definite atrophy of the intranasal 
structure and moderate secretion; for the period of claim 
from September 5, 1996, the veteran's service-connected 
allergic rhinitis has not manifested symptomatology that more 
nearly approximates greater than 50-percent obstruction of 
the nasal passages on both sides or complete obstruction on 
one side.  A preponderance of the available evidence of 
record demonstrates that the veteran's allergic rhinitis 
symptomatology does not more nearly approximate the criteria 
contemplated by a 10 percent disability rating under 
Diagnostic Code 6501 (for the entire period of claim) or 
Diagnostic Code 6522 (for the period of claim from September 
5, 1996).  

The Board notes that the veteran failed to appear for a 
general medical examination in July 1996, and failed to 
report for a VA nose-sinus-larynx examination scheduled for 
April 25, 2003.  Because the veteran failed to appear for 
scheduled VA examinations, in accordance with 38 C.F.R. 
§ 3.655, for an original service connection claim, the Board 
must adjudicate the veteran's appeal on the basis of the 
evidence of record.  

Service medical records reflect that the veteran was seen on 
multiple occasions for a cough, which was diagnosed as 
allergic rhinitis.  VA examination reports dated in March 
1998 do not include complaints, findings, diagnoses, or 
medical opinions regarding the veteran's service-connected 
allergic rhinitis.  There is otherwise no evidence of record 
to demonstrate that the veteran's allergic rhinitis at any 
time during the claim manifested definite atrophy of the 
intranasal structure and moderate secretion, as contemplated 
by a 10 percent rating under the old rating criteria, or 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side, as 
contemplated by a 10 percent rating under the new rating 
criteria.  For these reasons, the Board finds that the 
schedular criteria for a compensable rating for service-
connected allergic rhinitis have not been met for any period 
of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.31, 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2003); 38 C.F.R. § 4.97, Diagnostic 
Code 6501 (1995).

V.  Service Connection for Leg Cramps

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, certain chronic diseases, including arthritis 
and peptic ulcers, may be presumed to have been incurred 
during service if manifest to a compensable degree within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

The veteran filed a claim for service connection for leg 
cramps in April 1996.  On his Application for Compensation, 
he wrote that the leg cramps began in service in 1982 and had 
continued since then.  

The Board notes that the veteran failed to appear for a 
general medical examination in July 1996.  Because the 
veteran failed to appear for a scheduled VA examination, in 
accordance with 38 C.F.R. § 3.655, for an original service 
connection claim, the Board must adjudicate the veteran's 
appeal on the basis of the evidence of record.  

After a review of the available evidence of record, the Board 
finds that the preponderance of the evidence demonstrates 
that the veteran did not have a chronic disability manifested 
by leg cramps during service, and he does not have a 
currently diagnosed disability manifested by leg cramps.  
Service medical records reflect that the veteran was treated 
for leg cramps from about April to July 1988.  The veteran 
complained of leg cramps in June 1993, but the examination 
was negative.  At an October 1982 examination during service, 
the veteran checked the block to indicate no history or 
current complaints of leg cramps, and clinical examination 
found the veteran's lower extremities to be normal.  At a 
January 1992 reenlistment examination, the veteran checked 
the block to indicate no history or current complaints of leg 
cramps, and clinical examination found the veteran's lower 
extremities to be normal.  At the January 1996 service 
separation examination, the veteran checked the block to 
indicate a history or current complaints of leg cramps.  
Clinical examination in January 1996 found the veteran's 
lower extremities to be normal. 

The weight of the evidence of record demonstrates that the 
veteran does not have a currently diagnosed disability 
manifested by leg cramps.  At a March 1998 VA muscles 
examination, the veteran reported that, although he had 
experienced leg cramps for many years, he had recently been 
placed on antidepressants, which had relieved his leg cramps.  
The March 1998 VA muscles examination report reflects that 
the veteran walked with a normal gait, there was no evidence 
of pain on motion testing, and there was no muscle atrophy in 
the lower extremities.  Clinical findings included normal 
lower extremity manual muscle testing and intact sensation. 
The examiner opined that there was no functional impairment 
due to pain.  An October 2000 Functional Capacity Evaluation 
report reflects no complaints, findings, or diagnosis 
pertaining to leg cramps; on the contrary, the veteran 
reported paresthesia in the bilateral lower extremities and 
quadriceps musculature.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has 
held that "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Moreover, a March 1998 VA stomach disorders 
examination commented that the leg cramps claimed by the 
veteran were of undetermined cause.  For these reasons, the 
Board finds that the criteria for entitlement to service 
connection for leg cramps have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.655.  

VI.  Service Connection for Ingrown Toenails

The veteran filed a claim for service connection for ingrown 
toenails in April 1996.  On his Application for Compensation, 
he wrote that ingrown toenails began in service in 1982 and 
had continued since then.  

The Board notes that the veteran failed to appear for a 
general medical examination in July 1996.  Because the 
veteran failed to appear for a scheduled VA examination, in 
accordance with 38 C.F.R. § 3.655, for an original service 
connection claim, the Board must adjudicate the veteran's 
appeal on the basis of the evidence of record.  

After a review of the available evidence of record, the Board 
finds that the preponderance of the evidence demonstrates 
that the veteran does not have a currently diagnosed 
disability manifested by ingrown toenails.  With regard to 
whether the veteran experienced ingrown toenails in service, 
service medical records are negative for evidence of 
complaints, findings, diagnosis, or treatment for ingrown 
toenails.  For example, at an October 1982 examination, the 
veteran checked the block to indicate no history or current 
complaints of foot trouble, and clinical examination found 
the veteran's feet to be normal.  At a January 1992 
reenlistment examination, the veteran checked the block to 
indicate no history or current complaints of foot trouble, 
and clinical examination found the veteran's feet to be 
normal.  At the January 1996 service separation examination, 
the veteran checked the block to indicate no history or 
current complaints of foot trouble.  Clinical examination in 
January 1996 found the veteran's feet to be normal.  

At a March 1998 VA muscles examination, the veteran reported 
a history of ingrown toenails in service, and ingrown 
toenails for many years.  On the question of whether the 
veteran has a current disability of ingrown toenails, March 
1998 VA examination revealed only a slight tendency to 
ingrown greater toenails, with no evidence of infection.  The 
veteran reported that he had to keep the toenails cut.  The 
March 1998 VA muscles examination report reflects the finding 
that "no evidence of ingrown toenails are found at this 
time."  Based on this evidence, the Board finds that a 
preponderance of the evidence demonstrates that the veteran 
does not have a currently diagnosed disability manifested by 
ingrown toenails.  Moreover, even assuming, arguendo, that 
the veteran had a current disability of ingrown toenails, 
there is no evidence of in-service injury, disease, or event 
during service to which the veteran's current complaints 
could be related by medical opinion evidence.  For these 
reasons, the Board finds that the criteria for entitlement to 
service connection for ingrown toenails have not been met.  
38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.655.  

VII.  Service Connection for a Stomach Disorder

The veteran filed a claim for service connection for a 
stomach disorder in April 1996.  On his Application for 
Compensation, he wrote that a stomach disorder ("nervous 
stomach") began in service in 1986 and had continued since 
then.  

The Board notes that the veteran failed to appear for a 
general medical examination in July 1996 and a VA mental 
disorders examination in April 2003.  Because the veteran 
failed to appear for a scheduled VA examination, in 
accordance with 38 C.F.R. § 3.655, for an original service 
connection claim, the Board must adjudicate the veteran's 
appeal on the basis of the evidence of record.  

After a review of the available evidence of record, the Board 
finds that the preponderance of the evidence demonstrates 
that the veteran does not have a currently diagnosed 
disability manifested by a stomach disorder.  Service medical 
records reflect that the veteran was treated for stomach 
cramps in 1975; however, the record does not reflect a 
chronic disability during service manifested by stomach 
cramps.  The veteran was seen in July 1988 for complaints of 
abdominal pain, diagnosed as dyspepsia.  At a January 1992 
reenlistment examination, the veteran checked the block to 
indicate no history or current complaints of stomach trouble, 
and clinical examination found the veteran's abdomen and 
viscera to be normal.  At the January 1996 service separation 
examination, the veteran checked the block to indicate a 
history or current complaints of stomach, liver, or 
intestinal trouble.  Clinical examination in January 1996 
found the veteran's abdomen and viscera to be normal.

The veteran did attend a VA stomach disorders examination in 
March 1998, at which time he reported a history of "nervous 
stomach" in service, but reported that he had not had those 
kind of problems since service.  Examination revealed no 
abdominal tenderness, and the examiner concluded that the 
veteran had no significant gastrointestinal complaints at 
that time.  For these reasons, the Board finds that the 
criteria for entitlement to service connection for a stomach 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655.  

VIII.  Service Connection for Ulcers

The veteran filed a claim for service connection for ulcers 
in April 1996.  On his Application for Compensation, he wrote 
that "ulcers" began in service in 1986 and had continued 
since then.  

The Board notes that the veteran failed to appear for a 
general medical examination in July 1996.  Because the 
veteran failed to appear for a scheduled VA examination, in 
accordance with 38 C.F.R. § 3.655, for an original service 
connection claim, the Board must adjudicate the veteran's 
appeal on the basis of the evidence of record.  

After a review of the available evidence of record, the Board 
finds that the preponderance of the evidence demonstrates 
that the veteran does not have a currently diagnosed 
disability of ulcers.  Service medical records reflect that 
the veteran was treated for stomach cramps in 1975; however, 
the record does not reflect an in-service diagnosis of peptic 
ulcers or a chronic disability during service manifested by 
peptic ulcers.  For example, at a January 1992 reenlistment 
examination, the veteran checked the block to indicate no 
history or current complaints of stomach trouble, nervous 
trouble of any sort, or excessive worry, and clinical 
examination found the veteran's abdomen and viscera to be 
normal.  At the January 1996 service separation examination, 
the veteran checked the block to indicate a history or 
current complaints of stomach, liver, or intestinal trouble.  
Clinical examination in January 1996 found the veteran's 
abdomen and viscera to be normal.

At a VA stomach disorders examination in March 1998, the 
veteran reported a history of "nervous stomach" in service, 
but reported that he had not been diagnosed with ulcers in 
service, he had never had any ulcer symptoms, and he had not 
had those kind of problems since service.  Examination 
revealed no abdominal tenderness, and the examiner concluded 
that the veteran had no significant gastrointestinal 
complaints at that time.  For these reasons, the Board finds 
that the criteria for entitlement to service connection for 
ulcers have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.655.  

IX.  Service Connection for a Low Back Disorder

On his April 1996 Application for Compensation, the veteran 
wrote that a low back disorder began in service in 1982 and 
had continued since then.  

The Board notes that the veteran failed to appear for a 
general medical examination in July 1996.  Because the 
veteran failed to appear for a scheduled VA examination, in 
accordance with 38 C.F.R. § 3.655, for an original service 
connection claim, the Board must adjudicate the veteran's 
appeal on the basis of the evidence of record.  

After a review of the available evidence of record, the Board 
finds that the preponderance of the evidence demonstrates 
that the veteran did not experience a chronic low back 
disorder in service, did not manifest in degenerative 
arthritis within one year of service separation, and did not 
experience a low back injury, disease, or event in service to 
which a currently diagnosed low back disability could be 
related.  

Service medical records are negative for complaints, 
findings, or diagnosis of a low back disability.  For 
example, at an October 1982 examination, the veteran checked 
the block to indicate no history or current complaints of 
recurrent back pain, and clinical examination found the 
veteran's spine to be normal.  At a January 1992 reenlistment 
examination, the veteran again checked the block to indicate 
no history or current complaints of recurrent back pain, and 
clinical examination found the veteran's spine to be normal.  
At the January 1996 service separation examination, the 
veteran checked the block to indicate no history or current 
complaints of recurrent back pain.  Clinical examination in 
January 1996 found the veteran's spine to be normal. 

At a March 1998 VA muscles examination, the veteran reported 
that he injured his back multiple times while lifting in 
service, and that he experienced progressive low back pain 
during the last several years; his occupation was a painter; 
and he was not undergoing treatment for the low back.  
Examination revealed bilateral paraspinal muscular spasm, and 
some limitation of motion with no pain on movement.  A March 
1998 VA X-ray report reflects the impression of mild 
scoliosis at L1-L2 convex to the right, and degenerative 
changes at L5-S1.  The diagnostic impression was soft tissue 
injury of the lumbar spine. 

At a functional capacity evaluation in October 2000, the 
veteran reported a history of back problems stemming from a 
lifting injury in service in May 1996.  Clinical examination 
revealed tightness and spasming of paraspinal musculature, 
and mildly deficient range of motion of the lumbar spine.  

On the question of whether the veteran's currently diagnosed 
low back disability is related to his service, the weight of 
the evidence does not demonstrate that the veteran 
experienced a low back injury, disease, or event in service 
to which a currently diagnosed low back disability could be 
related.  The Board has considered the veteran's history of 
multiple low back injuries in service, as presented at the 
March 1998 VA compensation examination, but finds that these 
more recent assertions of low back injuries in service are 
less probative on the question of occurrence of low back 
injury or injuries in service than the veteran's own in-
service histories, the negative service medical record 
entries, and the negative in-service clinical findings 
regarding a low back disorder.  The veteran's assertions of 
low back injuries in service were first made at the end of 
service on his Application for Compensation, pursuant to 
compensation from VA.  His reports of low back injury in 
service are outweighed by his own in-service negative medical 
histories in which he specifically denied the occurrence of a 
low back injury or recurring low back pain.  The in-service 
histories were made contemporary to claimed events in 
service, were made without regard to compensation from VA, 
and are more consistent with the negative service medical 
record entries and negative in-service clinical findings 
regarding a low back disorder.  For these reasons, the Board 
finds that the criteria for entitlement to service connection 
for a low back disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.655.  

X.  Service Connection for Hepatitis A

On his April 1996 Application for Compensation, the veteran 
wrote that he had hepatitis A in service in 1992 that had 
continued since then.  

The Board notes that the veteran failed to appear for a 
general medical examination in July 1996.  Because the 
veteran failed to appear for a scheduled VA examination, in 
accordance with 38 C.F.R. § 3.655, for an original service 
connection claim, the Board must adjudicate the veteran's 
appeal on the basis of the evidence of record.  

After a review of the available evidence of record, the Board 
finds that the preponderance of the evidence demonstrates 
that the veteran does not have a currently diagnosed 
disability of hepatitis A.  Service medical records reflect 
that the veteran was treated for hepatitis A during service 
in September 1992.  Symptoms included fever, headaches, 
nausea, and emesis.  Subsequent service medical records, 
including examination reports, are negative for evidence of 
recurrence of hepatitis A, and hepatitis A was not found at 
service separation.  

Hematology clinical findings in March 1998 reflect reactive 
test results that may indicate current or past infection; 
however, the VA examiner noted the veteran's history of 
hepatitis A but did not render a current diagnosis of 
hepatitis A. For these reasons, the Board finds that the 
criteria for entitlement to service connection for hepatitis 
A have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655.  

XI.  Service Connection for Delayed Stress Syndrome

On his April 1996 Application for Compensation, the veteran 
wrote that he had delayed stress syndrome in service in 1993 
that had continued since then.  

The Board notes that the veteran failed to appear for a 
general medical examination in July 1996.  Because the 
veteran failed to appear for a scheduled VA examination, in 
accordance with 38 C.F.R. § 3.655, for an original service 
connection claim, the Board must adjudicate the veteran's 
appeal on the basis of the evidence of record.  

Service medical records are negative for complaints, 
findings, or diagnosis of delayed stress syndrome.  Service 
medical records reflect complaints and findings of 
depression, for which service connection has already been 
granted.  At a January 1992 reenlistment examination, the 
veteran checked the block to indicate no history or current 
complaints of nervous trouble of any sort or frequent trouble 
sleeping, and clinical examination found the veteran to be 
psychiatrically normal.  At the January 1996 service 
separation examination, the veteran checked the block to 
indicate a history or current complaints of "nervous trouble 
of any sort."  Clinical examination in January 1996 found 
the veteran's only psychiatric disorder to be depression, 
which was considered disqualifying.  A May 1996 clinical note 
also reflects an Axis I diagnosis of recurrent moderate major 
depressive disorder that accounted for the veteran's 
psychiatric complaints; no other Axis I psychiatric diagnosis 
was entered. 

At a March 1998 VA mental disorders examination, the veteran 
reported that during service for a three-year period he had 
recruiter duty, which was stressful to him.  The March 1998 
VA mental disorders examination resulted in a current Axis I 
diagnosis of major depression (for which the veteran is 
already service connected); the examiner did not render a 
diagnosis of delayed stress syndrome.  A Physical Evaluation 
Board dated in March 2001 reflects a diagnosis of major 
depressive disorder, but no other psychiatric diagnosis.  

After a review of the available evidence of record, the Board 
finds that the preponderance of the evidence demonstrates 
that the veteran does not have a currently diagnosed 
disability of delayed stress syndrome.  All of the veteran's 
reported psychiatric symptomatology has been attributed to, 
and considered in the rating for, the veteran's service-
connected major depressive disorder.  The evaluation of the 
same disability or manifestation under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14.   For these reasons, 
the Board finds that the criteria for entitlement to service 
connection for delayed stress syndrome have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.655.  

XII.  Service Connection for Headaches

On his April 1996 Application for Compensation, the veteran 
wrote that headaches began in service in January 1996 and had 
continued since then.  

The Board notes that the veteran failed to appear for a 
general medical examination in July 1996.  Because the 
veteran failed to appear for a scheduled VA examination, in 
accordance with 38 C.F.R. § 3.655, for an original service 
connection claim, the Board must adjudicate the veteran's 
appeal on the basis of the evidence of record.  

After a review of the available evidence of record, the Board 
finds that the weight of the evidence for and against the 
veteran's claim is in relative equipoise on the question of 
whether the veteran's currently diagnosed migraine headaches 
are etiologically related to his tension type headaches in 
service.  Service medical records reflect that the veteran 
was treated for complaints of headaches on various occasions, 
including in September 1992 ("possible migraine versus 
tension" headaches), 1993, and from January to April 1996 
("tension" headaches).  At the January 1996 service 
separation examination, the veteran checked the block to 
indicate no history or current complaints of frequent or 
severe headaches, and clinical examination in January 1996 
found the veteran's head to be normal; however, in January 
1996, the veteran complained of a one-day history of 
headaches, which was diagnosed as tension type headache.  
Closer to service separation, in April 1996, the veteran 
reported a 4 month history of recurrent frontal headaches 2 
to 3 times per week that were accompanied by nausea and light 
sensitivity; the resulting diagnosis was tension headaches. 

On the question of whether the veteran has a currently 
diagnosed disability manifested by headaches, at a March 1998 
VA muscles examination, the veteran reported a history of 
"migraine" headaches in service, and that he currently 
experienced migraine headaches, with pain, blurring of 
vision, and light sensitivity.  The VA examiner noted the 
veteran's history of migraine headaches in service, and the 
current complaints of headache, and wrote in the 
"diagnoses" portion of the examination report that the 
veteran's current complaints of migraine headache were a 
continuation of migraine headaches diagnosed in service.  For 
these reasons, and with the resolution of reasonable doubt in 
the veteran's favor, the Board finds that the criteria for 
entitlement to service connection for headaches have been 
met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.655.  

XIII.  Service Connection for Residuals of a Head Injury

On his April 1996 Application for Compensation, the veteran 
wrote that he had experienced a head injury in service in 
September 1995, and that he had continued to experience 
residuals since then.  

The Board notes that the veteran failed to appear for a 
general medical examination in July 1996.  Because the 
veteran failed to appear for a scheduled VA examination, in 
accordance with 38 C.F.R. § 3.655, for an original service 
connection claim, the Board must adjudicate the veteran's 
appeal on the basis of the evidence of record.  

After a review of the available evidence of record, the Board 
finds that the preponderance of the evidence demonstrates 
that the veteran does not have a currently diagnosed 
disability of residuals of a head injury.  Service medical 
records reflect that in August 1995 the veteran was seen for 
a report of having been jumped, and kicked, including in the 
right side jaw.  At the January 1996 service separation 
examination, the veteran checked the block to indicate no 
history or current complaints of head injury.  Clinical 
examination in January 1996 found the veteran's head to be 
normal.

At a March 1998 VA examination, the veteran reported that 
during service he experienced a head injury in 1995.  The 
March 1998 VA mental disorders examination resulted in a 
current Axis I diagnosis of major depression (for which the 
veteran is already service connected).  The examiner 
diagnosed that the veteran did not have neurological 
residuals of a head injury reported by the veteran to have 
occurred in 1995.  For these reasons, the Board finds that 
the criteria for entitlement to service connection for 
residuals of a head injury have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.655.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of any of these issues 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102. 


ORDER

A 30 percent initial schedular rating for service-connected 
major depressive disorder is granted for the period of claim 
from June 1996, subject to the criteria for payment of 
monetary awards.

A compensable initial disability rating for service-connected 
pes cavus of the left foot is denied. 

A compensable initial disability rating for service-connected 
allergic rhinitis is denied.  

Service connection for leg cramps is denied. 

Service connection for ingrown toenails is denied. 

Service connection for a stomach disorder is denied. 

Service connection for ulcers is denied. 

Service connection for a low back disorder is denied. 

Service connection for hepatitis A is denied. 

Service connection for delayed stress syndrome is denied. 

Service connection for headaches is granted.  

Service connection for residuals of a head injury is denied.  


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



